The petition alleges that the relator, John E. McCrehen is a citizen of the State of Ohio and an elector and tax payer in Columbus, Franklin County, Ohio; that he is a real estate broker as defined in 6373-25 GC.; that the respondent Vic Donahey is the Governor of Ohio; that 6373-25 GC. requires the respondent, as Governor to appoint a State Board of Real Estate Examiners; that the respondent has failed and refused to appoint such board and that the relator has no adequate remedy in law.
It is prayed that a writ of mandamus be issued requiring the respondent to appoint the Board as required by law.